DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yates, US 20120223535, in view of Morita, US 5010622.
Regarding claim 1, Yates teaches an appliance door holder, comprising: an F-shaped body having a spine (Fig 1), a first arm extending from a first end of the spine (Fig 1), a second arm extending from the spine in the same direction as the first arm (Fig 1), and a foot at a second end of the spine (Fig 1), wherein a proximal portion of the spine extends between the first arm and second arm (Fig 1), and a distal portion of the spine extends between the second arm and the foot (Fig 1); and wherein the first and second arms are spaced to receive a door rim of an appliance(Fig 5).

    PNG
    media_image1.png
    251
    452
    media_image1.png
    Greyscale

Annotated Figure 1-Yates
Yates does not teach wherein the foot comprises at least one magnet.
Morita teaches wherein the foot comprises at least one magnet (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Morita’s magnet to Yates’ door safety latch.  Doing so would add a proven means to connect the door holder to another attractive surface such as a magnetic metal surface resulting in more applications and uses for the holder.  
Regarding claim 2, Yates in view of Morita teaches the appliance door holder of claim 1, wherein the first arm and the second arm extend perpendicular to the proximal portion of the spine (see Annotated Figure 1-Yates).
Regarding claim 3, Yates in view of Morita teaches the appliance door holder of claim 1, wherein a distal end of the first arm comprises a lip extending inwardly (Yates Fig 6; unnumbered lip extending inwardly towards 34).
Regarding claim 4, Yates in view of Morita teaches the appliance door holder of claim 1, wherein the distal portion of the spine angles inwardly from the proximal portion of the spine (Yates Fig 6).
Regarding claim 5, Yates in view of Morita teaches the appliance door holder of claim 1, wherein the distal portion of the spine has a length sufficient to maintain an appliance door 
Regarding claim 6, Yates teaches an appliance door holder, comprising: a generally F-shaped body having a spine (Fig 1), a first arm extending from a first end of the spine (Fig 1), a second arm extending from the spine in the same direction as the first arm (Fig 1), a proximal portion of the spine extending between the first arm and second arm (Fig 1), and a foot at a second end of the spine (Fig 1); and wherein the first and second arms are spaced apart to receive a door rim of an appliance (Fig 5; see Annotated Figure 1-Yates).
Yates does not teach wherein the foot comprises at least one magnet.
Morita teaches wherein the foot comprises at least one magnet (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Morita’s magnet to Yates’ door safety latch.  Doing so would add a proven means to connect the door holder to another attractive surface such as a magnetic metal surface resulting in more applications and uses for the holder.  
Regarding claim 7, Yates in view of Morita teaches the appliance door holder of claim 6, wherein the first arm and the second arm extend perpendicular to the proximal portion of the spine (see Annotated Figure 1-Yates).
Regarding claim 8, Yates in view of Morita teaches the appliance door holder of claim 6, wherein a distal end of the first arm comprises a catch extending inwardly toward the foot inwardly (Yates Fig 6; unnumbered lip extending inwardly towards 34).
Regarding claim 9, Yates in view of Morita teaches the appliance door holder of claim 6, wherein a distal end of the first arm comprises a triangular catch extending inwardly to form a triangular loop (Yates Fig 6; loop bordered by 34 and 43).
Regarding claim 10, Yates in view of Morita teaches the appliance door holder of claim 6, further comprising a leg extending from a distal end of the second arm to the foot (Yates Fig 6; leg extending from 42 to 40).
Regarding claim 11, Yates in view of Morita teaches the appliance door holder of claim 10, wherein the second arm, the leg, and a distal portion of the spine extending between the second arm and the foot, form a triangular handle piece(Yates Fig 6; triangle formed between 40, middle of arm 44, and arm tip below 42).
Regarding claim 12, Yates in view of Morita teaches the appliance door holder of claim 6, wherein a distal portion of the spine extending between the second arm and the foot has a length sufficient to maintain an appliance door partially open when the door rim of the appliance is disposed between the first and second arms of the appliance door holder (Yates Fig 5), and the foot of the appliance door holder is magnetically attached to a body or an opening sidewall of the appliance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Yates’ door holder modified with Morita’s magnet, whose arms being sized for building doors, would also work on appliance doors, hold them partially open, and attached to the appliance’s magnetically attractive body resulting in a door holder capable of being mounted on multiple size doors and openings.
Regarding claim 13, Yates in view of Morita teaches a method of using the appliance door holder of claim 1, the method comprising the steps of: positioning the first and second arms about the door rim of an appliance door; and positioning and magnetically attaching the foot to a body or opening sidewall of the appliance such that the appliance door is held in a partially open position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Yates’ door holder modified with Morita’s magnet would be used by positioning the arms around the door to be held (Yates Fig 5) and placing the magnetized foot against the appliance body to connect the door to the body thereby keeping the door in a partially open position (Yates Fig 5) resulting in a method of installing and using the door holder on multiple size doors and openings.
Regarding claim 14, Yates in view of Morita teaches a method of using the appliance door holder of claim 6, the method comprising the steps of: positioning the first and second arms about the door rim of the appliance; and positioning and magnetically attaching the foot to a body or opening sidewall of the appliance such that the appliance door is held in a partially open position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Yates’ door holder modified with Morita’s magnet would be used by positioning the arms around the door to be held (Yates Fig 5) and placing the magnetized foot against the appliance body to connect the door to the body thereby keeping the door in a partially open position (Yates Fig 5) resulting in a method of installing and using the door holder on multiple size doors and openings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Acton, US 4322103 A, teaches a door holding device with an F-shape. 
Alessi, US 3261631 A, teaches a rotatable magnetic latching mechanism.
Basinger, US 3025559 A, teaches a magnetic door stop.  
Budreck, US 2976075 A, teaches a magnetic pick-up device which is F-shaped.
Chagnon, FR 2823246 A1, teaches window chain comprising two corner irons shaped in a double F-shape.
Fitzgibbons, US D379299 S, teaches a safety door stop with an F-shape.
Greytok, US 3578370 A, teaches a magnetic doorstop with a basic F-shape.
Hanchett, Jr. et al., US 4669766 A, teaches a door holding magnet to hold a door in an open position.
Maher, US 20170204641 A1, teaches a door holding device and safety system with a magnet.
Meier-Maletz, DE 1708388 A1, teaches an F-shaped window holder with a weighted end. 
Murray, US 2731663 A, teaches a pot lid with quick detachable magnetic handle.
Probst, FR 2823246 A1, teaches a holder for open window in a fixed frame that has an F-shape.
Scanlon, US 6386604 B1, teaches a bracket device for holding open windows with an F-shape.
Siden, US 4015867 A, teaches a device for latching a door in a pre-determined position or rotation.
Sowash, US 6003911 A, teaches a door stop that acts on the edge of door whose end fits against the door frame.  
Tavano, US 3288511 A, teaches a two part magnetic catch for doors.  
Weinburger, US 3620483 A, teaches a door check with an F-shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675